Case 2:18-cv-00594-FLA-JEM Document 74 Filed 09/01/21 Page 1 of 3 Page ID #:724


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES - GENERAL

   Case No. 2:18−cv−00594−FLA−JEM                      Date       September 1, 2021

   Title        RAFAEL ARROYO, JR. V. ROBERT GOLBAHAR ET AL




   Present:        The Honorable     Fernando L. Aenlle−Rocha , U. S. District Judge
                   V.R. Vallery                                 Not Reported
                   Deputy Clerk                            Court Reporter/Recorder

      Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
                 Not Present                                     Not Present


  Proceedings:      (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE COURT
                    SHOULD EXERCISE SUPPLEMENTAL JURISDICTION OVER
                    THE STATE LAW CLAIM


         The Complaint filed in this action asserts a claim for injunctive relief arising out of
    an alleged violation of the Americans with Disabilities Act (the “ADA”) and a claim
    for damages pursuant to the California's Unruh Civil Rights Act (the “Unruh Act”),
    Cal. Civ. Code §§ 51-53. In the Complaint, Plaintiff requests the court exercise
    supplemental jurisdiction over the Unruh Act Claim pursuant to 28 U.S.C. § 1367.
          The United States Supreme Court has recognized supplemental jurisdiction “is a
    doctrine of discretion, not of plaintiff's right, and that district courts can decline to
    exercise jurisdiction over pendent claims for a number of valid reasons.” City of Chi. v.
    Int'l Coll. of Surgeons, 522 U.S. 156, 172 (1997) (internal quotation marks and citations
    omitted).
           The supplemental jurisdiction statute codifies these principles. After
           establishing that supplemental jurisdiction encompasses “other claims” in the
           same case or controversy as a claim within the district courts' original
           jurisdiction, § 1367(a), the statute confirms the discretionary nature of
           supplemental jurisdiction by enumerating the circumstances in which district
           courts can refuse its exercise:
                “(c) The district courts may decline to exercise supplemental jurisdiction
                over a claim under subsection (a) if --
                “(1) the claim raises a novel or complex issue of State law,

  Page 1 of 3                        CIVIL MINUTES−GENERAL
Case 2:18-cv-00594-FLA-JEM Document 74 Filed 09/01/21 Page 2 of 3 Page ID #:725
                “(2) the claim substantially predominates over the claim or claims over
                which the district court has original jurisdiction,
                “(3) the district court has dismissed all claims over which it has original
                jurisdiction, or
                “(4) in exceptional circumstances, there are other compelling reasons for
                declining jurisdiction.” 28 U.S.C. § 1367 (c).
         Depending on a host of factors, then -- including the circumstances of the
         particular case, the nature of the state law claims, the character of the
         governing state law, and the relationship between the state and federal claims -
         - district courts may decline to exercise jurisdiction over supplemental state law
         claims. The statute thereby reflects the understanding that, when deciding
         whether to exercise supplemental jurisdiction, “a federal court should consider
         and weigh in each case, and at every state of the litigation, the values of
         judicial economy, convenience, fairness, and comity”
    Id. at 173 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)); see
    also Acri v. Varian Assocs., 114 F.3d 999, 1000 (9th Cir. 1997) (recognizing district
    courts have discretion to decline to exercise supplemental jurisdiction under § 1367
    (c)).
          In 2012, California adopted a heightened pleading standard for lawsuits brought
    under the Unruh Act to combat the influx of baseless claims and vexatious litigation in
    the disability access litigation sphere. Cal. Code Civ. Proc. § 425.50. The stricter
    pleading standard requires a plaintiff bringing construction-access claims¹ to file a
    verified complaint alleging specific facts concerning the plaintiff's claim, including the
    specific barriers encountered or how the plaintiff was deterred and each date on which
    the plaintiff encountered each barrier or was deterred. See id. § 425.50(a). California
    also imposed a “high-frequency litigant fee” in 2015 in response to the “special and
    unique circumstances” presented by certain plaintiffs and law firms filing an outsized
    number of Unruh Act Lawsuits. Cal. Gov't Code § 70616.5.




    ¹ ‘“Construction-related accessibility claim’ means any civil claim in a civil action with
    respect to a place of public accommodation, including, but not limited to, a claim
    brought under [Cal. Civ. Code] Section 51, 54, 54.1, or 55, based wholly or in part on
    an alleged violation of any construction-related accessibility standard, as defined in
    paragraph (6).” Cal. Civ. Code § 55.52(a)(1). ‘“Construction-related accessibility
    standard’ means a provision, standard, or regulation under state or federal law requiring
    compliance with standards for making new construction and existing facilities
    accessible to persons with disabilities, including, but not limited to, any provision,
    standard, or regulation set forth in Section 51, 54, 54.1, or 55 of this code, Section
    19955.55 of the Health and Safety Code, the California Building Standards Code (Title
    24 of the California Code of Regulations), the federal Americans with Disabilities Act
    of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), and the federal Americans
    with Disability Act Accessibility Guidelines (Appendix A to Part 36, of Title 28, of the
    Code of Federal Regulations).” Cal. Civ. Code § 55.52(a)(6).



  Page 2 of 3                         CIVIL MINUTES−GENERAL
Case 2:18-cv-00594-FLA-JEM Document 74 Filed 09/01/21 Page 3 of 3 Page ID #:726


         In recognition of California's effort to reduce the abuse of California's disability
    access laws, district courts within the state have determined that the interests of fairness
    and comity counsel against exercising supplemental jurisdiction over
    construction-access claims brought under the Unruh Act. See, e.g. Schutza v.
    Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (“[T]he Court finds it would
    be improper to allow Plaintiff [a high frequency litigant] to use federal court as an
    end-around to California's pleading requirements. Therefore, as a matter of comity, and
    in deference to California's substantial interest in discouraging unverified disability
    discrimination claims, the Court declines supplemental jurisdiction over Plaintiff's
    Unruh Act Claim.”).
          In light of the foregoing, the court ORDERS Plaintiff to show cause in writing
    why the court should exercise supplemental jurisdiction over the Unruh Act claim and
    any related state law claims. See 28 U.S.C § 1367(c). In responding to this Order to
    Show Cause, Plaintiff shall identify the amount of statutory damages Plaintiff seeks to
    recover. Plaintiff and his or her counsel also shall support their responses to the Order
    to Show Cause with declarations, signed under penalty of perjury, providing all facts
    necessary for the court to determine if they satisfy the definition of a “high-frequency
    litigant” as provided by Cal. Code Civ. Proc. § 425.55(b)(1) & (2).
         Plaintiff shall file a Response to this Order to Show Cause within fourteen (14)
    days of this Order. Failure to timely or adequately respond to this Order to Show Cause
    may result in the court declining to exercise supplemental jurisdiction over the Unruh
    Act claim and any related state law claims and dismissing such claim or claims without
    further notice, pursuant to 28 U.S.C. § 1367(c). The Court may set a hearing on the
    OSC after reviewing the parties' responses, if necessary.




         IT IS SO ORDERED.




                                                                      Initials of Clerk: tf




  Page 3 of 3                       CIVIL MINUTES−GENERAL
